— Order of the Supreme Court, New York County (McQuillan, J.), entered November 23, 1982, which denied the plaintiffs’ motion for a preliminary injunction to compel the defendants to consent to a sublease of the plaintiffs’ apartment, affirmed, without costs. The apartment in question at 25 Central Park West is rent stabilized, and the plaintiffs and their two infant children have resided there pursuant to a three-year lease which commenced June 1, 1981 and will end May 31, 1984. There was a provision against assignment or subletting without the written prior consent of the owner, except “as provided by section 226-b of the Real Property Law.” In the summer of 1982, with the coming of their second child, the plaintiffs found that the apartment was too small and decided to move to a larger apartment in Pelham, New York, and to sublease the Central Park West apartment in question for a term 15 days less than the term of their lease. The issue is whether consent to the sublet was unreasonably withheld. There is an excellent analysis of the background with respect to section 226-b in Kruger v Page Mgt. Co. (105 Mise 2d 14 [Ryp, JJ), and this court has in a number of cases analyzed the meaning of the section, commencing with Conrad, v Third Sutton Realty Co. (81 AD2d 50, mot for lv to app den 55 NY2d 601; see, also, Lexann Realty Co: v Deitchman, 83 AD2d 540; Kreitman v Einy, 92 AD2d 801; Lapidus v Melohn Props., 90 AD2d 699; Margolin v 25 Cent. Park West Assoc., 91 AD2d 879; and, most recently, Shapiro v Dwelling Managers, 92 AD2d 52). The purpose of section 226-b, in the context of the present case, was to prevent a landlord from withholding consent to a legitimately proposed assignment or sublease to a financially responsible assignee or subtenant. It was not to create a new class of landlord. The issue in the present case is whether the tenant legitimately anticipates the possibility of return to the apartment. It is contended that the tenant is merely seeking to retain a connection with the apartment in order to take advantage of a co-operative conversion. Under these circumstances, it cannot be said, at this stage, that the landlord is unreasonable in withholding consent to the sublet and, accordingly, a preliminary injunction is unwarranted. Concur — Murphy, P. J., Kupferman and Alexander, JJ.